Citation Nr: 1704494	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  10-02 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for arthritis of the toes.

4.  Entitlement to service connection for a bilateral shoulder disability.

5.  Entitlement to service connection for a bilateral elbow disability.

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to service connection for bronchiectasis, claimed as bronchitis.

8.  Entitlement to an increased rating for asthma, currently rated as 30 percent disabling.

9.  Entitlement to an increased rating for allergic rhinitis, currently rated as 10 percent disabling.

10.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran had active service from August 1974 to August 1994. 

This matter comes before the Board of Veterans Appeals (the Board) from a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the Board at a hearing held at the VA Central Office in November 2016. 

The Board notes that while the RO informed the Veteran that her substantive appeal for her TDIU claim was not timely, such claim is actually part and parcel with her claims for increased rating and has been raised by the record.  Thus, the Board will consider the TDIU claim along with her claims for increased ratings.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to service connection for a bilateral hip disability, bilateral knee disability, arthritis of the toes, bilateral shoulder disability, bilateral elbow disability, and low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bronchiectasis was caused or aggravated by her service-connected asthma and chronic obstructive pulmonary disease (COPD).

2.  The competent and probative medical evidence reflects that the Veteran does not suffer from chronic bronchitis.  

3.  Throughout the pendency of the appeal, the Veteran's asthma is not productive of Forced Expiratory Volume in one second (FEV-1) of 40- to 55-percent predicted; FEV-1/Forced Vital Capacity (FVC) of 40 to 55 percent; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.

4.  Throughout the pendency of the appeal, the Veteran's rhinitis has not been manifested by polyps.

5.  The Veteran's service-connected disabilities, specifically her PTSD and asthma, preclude substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bronchiectasis have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2.  The criteria for service connection for bronchitis have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

3.  The criteria for a rating in excess of 30 percent for asthma have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.97, Diagnostic Code (DC) 6602 (2016).  

4.  The criteria for a rating in excess of 10 percent for rhinitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.97, DC 6522 (2016). 

5.  The criteria for assignment of a TDIU are met.  38 U.S.C.A. §§1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's claimed conditions are not diseases or disabilities contemplated by this regulation.  Therefore credible lay evidence of continuous symptoms can support the claim. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Board finds that the competent, credible, and probative evidence of record supports the claim for service connection for bronchiectasis.  Specifically, the October 2015 VA examiner concluded that the Veteran's service-connected COPD has resulted in the development of bronchiectasis, and that such required continuous antibiotic use with frequent infections.  In light of this competent medical opinion, the Board finds that service connection for bronchiectasis should be granted.

With regard to the Veteran's claim that she suffers from chronic bronchitis as due to her service-connected COPD and asthma, on December 2007 VA examination, the examiner concluded that while the Veteran has suffered from acute cases of bronchitis through the years since service, she does not suffer from a chronic bronchitis disability.  The 2015 VA examiner concurred with that opinion, stating that the Veteran did not suffer from chronic bronchitis.  The 2015 VA examiner concluded that the Veteran suffered from bronchiectasis, instead.  Thus, when taking into consideration the probative, multiple VA opinions finding that the Veteran does not suffer from chronic bronchitis, but rather bronchiectasis for which she is being awarded service connection, the Board finds that service connection for chronic bronchitis is not warranted.  

With regard to the instances in the record demonstrating instances of acute bronchitis, lasting until cleared up with rest or antibiotics, such instances can be distinguished from the holding of McClain v. Nicholson, 21 Vet. App. 319 (2007), because the Veteran has not been diagnosed with a chronic bronchitis disability during the appeal period.  Her instances of acute diagnoses of bronchitis that resolved without residuals are not considered to be disabilities.

Increased Ratings

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Asthma

The Veteran contends that her asthma is worse than the assigned rating.  Service connection was granted in January 1995 and an initial rating 10 percent rating assigned under Diagnostic Code 6602.  In the rating action on appeal, the RO increased the rating to 30 percent under the same diagnostic code.  In that decision, the RO characterized the service-connected respiratory disability as "asthma, to include COPD with emphysema."  In doing so, the RO referred to a November and December 2007 VA examination in which the examiner stated that the Veteran "has COPD per current chest X ray (this includes emphysema).......Review of literature shows an overlapping of the diagnoses of asthma, COPD."  The RO correctly noted that under 38 CFR 4 96 a single rating will be assigned under the diagnostic code which reflects the predominant disability when evaluating coexisting respiratory conditions.  The 30 percent rating was assigned under Diagnostic Code 6602.

As noted by the RO, under 38 C.F.R. § 4.96(a), ratings under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other. Where there is lung or pleural involvement, ratings under diagnostic codes 6819 and 6820 will not be combined with each other or with diagnostic codes 6600 through 6817 or 6822 through 6847. A single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. 

Diagnostic Code 6602, which pertains to bronchial asthma, provides for a 60 percent rating where pulmonary function tests (PFTs) show any of the following: FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent; or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating is warranted where PFTs show any of the following: FEV-1 less than 40 percent predicted, FEV-/FVC less than 40 percent; or more than one attack per week with episodes of respiratory failure, or where the use of systemic high dose corticosteroids or immuno-suppressive medications are required on a daily basis.  38 C.F.R. § 4.97, Diagnostic Code 6602.

Diagnostic Code 6603 provides the rating criteria for pulmonary emphysema. A 60 percent rating is assigned for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit). A 100 percent rating is assigned for FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.

Under Diagnostic Code 6604, a 60 percent evaluation requires FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit). A 100 percent evaluation is warranted for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy. 38 C.F.R. § 4.97 , Diagnostic Code 6604.

Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. §  4.96 (d)(4).  When evaluating based on PFTs, rates are to use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, use the pre-bronchodilator values for rating purposes.  38 C.F.R. § 4.96 (d)(5). 

When there is a disparity between the results of different PFTs FEV-1 (Forced Expiratory Volume in one second), FVC (Forced Vital Capacity), etc.), so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability.  38 C.F.R. § 4.96 (d)(6).

In this case, the Board finds that a rating in excess of 30 percent is not warranted during the appeal period under any of the applicable diagnostic codes, even if asthma were not the predominant disability.  For one, PFTs throughout the appeal period have not been shown to be severe enough to meet the criteria for a 60 percent rating.  A PFT in 2014 showed FEV-1 of 68% predicted, and FEV-1/FVC of 69% percent predicted, on post-bronchodilator testing.  DLCO was 76% predicted which does not warrant a 60 percent rating under either Diagnostic Code 6603 or 6604. Historically, a September 2004 PFT showed FEV-1 of 73% and FEV-1/FVC of 71%, post-bronchodilator.  In November 2007, spirometry was suggestive of a very mild restrictive defect.  FEV-1 was 76% pre-bronchodilator, with a 2 % change post-bronchodilator.  FEV-1/FVC was 95% predicted pre-bronchodilator.  In 2010, a 2009 PFT was reviewed.  The results were not stated, however, the physician noted "improvement in all spirometric and lung volume values as well as an increase in diffusing capacity," when compared to previous PFTs listed above.  These results do not meet the criteria for a higher rating.

Moreover, and as noted on 2015 VA examination, the Veteran's asthma has not necessitated at least monthly visits to a physician for required care of exacerbations or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  At her 2016 hearing before the Board, the Veteran reported that she had follow-up appointments for her asthma with her pulmonary specialist every three months.  Thus, while she is under care of her physician, such does not contend that she is treated for monthly exacerbations.  The VA treatment records corroborate this finding, and they also do not show at least three courses of systemic corticosteroids per year for asthma. Rather, the VA treatment records show that the Veteran uses inhalers daily.  She was hospitalized for an asthma exacerbation once in 2008.  In light of the evidence of record, a higher rating is not warranted.

Rhinitis 

The Veteran is currently in receipt of a 10 percent rating for rhinitis.  She contends that her rhinitis is worse than the assigned rating. 

Diagnostic Code 6522 provides for a 10 percent rating where the rhinitis is not manifested by polyps, but where there is greater than 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  A maximum 30 percent rating is warranted when the medical evidence shows evidence of polyps.  38 C.F.R. § 4.97.

In this case, the Board finds that a higher rating is not warranted for rhinitis.  The evidence does not reflect, and the Veteran does not contend, that she has suffered from nasal polyps at any time during the appeal period.  No polyps were found on 2015 VA examination, and none have been shown in the VA treatment records dated during the appeal period.  Thus, an increased rating for rhinitis must be denied.

Extraschedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111   (2008).  38 C.F.R. § 3.321 (b)(1).

The rating criteria for asthma and rhinitis reasonably describe the Veteran's disability level and are broad enough to allow for any related symptomatology that affects the Veteran's ability to function.  The criteria allow for a rating based on the severity, duration, and frequency of symptoms.  The Veteran's need for treatment for asthma attacks, the type of treatment necessitated, as well as the severity of her breathing flow, to include the effect of polyps, is contemplated by the rating code.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Veteran is service-connected for multiple disabilities.  There is no additional impairment that has not been attributed to a specific service-connected disability; all of the pertinent symptoms and manifestations have been attributed to the appropriate service-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181   (1998).  The evidence does not indicate that this is a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993). 

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

In this case, the Veteran meets the schedular criteria for consideration of a TDIU.  She is in receipt of service connection for PTSD, 50% disabling; asthma, 30% disabling; urinary incontinence, 20% disabling; arthritis of the right hand, 10 % disabling; arthritis of the left hand, 10% disabling; rhinitis, 10% disabling; temporomandibular joint dysfunction, 10% disabling; and fibrocystic breast disease, 0%, for a combined rating of 80%.  

The Veteran contends that she has not been able to work full-time since June 10, 2010, due to her COPD, PTSD, and arthritis.  Information obtained from her most recent employer, an elementary school where she served as a teacher's aide, reflects that she resigned from employment.

The Board finds that the Veteran's service-connected disabilities, when viewed in their totality, prevent her from maintaining substantially gainful employment.  For one, the record reflects that her PTSD results in significant nervousness when in social settings.  Her PTSD has also led her to engage in multiple conflicts, to include with her most recent employer.  October 2015 VA examination reflected that the Veteran would become easily argumentative with colleagues.  Other records reflect the Veteran's report that due to her asthma, she withdraws from most social settings in fear that she will have an asthma attack from conversing or laughing.  She is limited by her asthma such that she cannot engage in employment outside or in indoor spaces that are not properly filtered.

With regard to her asthma, COPD, and bronchiectasis, on October 2015 VA examination, the examiner opined that such disabilities would impact the Veteran's absenteeism as well as limit her ability to be exposed to people prone to infection, such as children or the very old.  Such evidence is pertinent because the Veteran's most recent employment was in an elementary school setting.

The record also reflects that the Veteran's arthritis of the hands impacts her ability to type on a computer, as well as handle objects on an ongoing basis.  An August 2006 disability evaluation for Social Security Administration disability benefits reflects the Veteran's report of ongoing pain in her hands that was chronic.  She also reported feeling short of breath most of the time related to her asthma.  While the examiner at the time concluded that the Veteran's physical disabilities, namely her asthma and arthritis of the hands, impacted her employability on only a moderate basis, such was specifically noted to not take into account the Veteran's underlying mental status.

The Board finds that when taking into account the Veteran's service-connected respiratory disabilities, arthritis of the hands, and PTSD, these disabilities combine to create a disability picture that would prevent substantially gainful employment.  That conclusion is supported by multiple VA examinations demonstrating the impact of these disabilities individually, as well as the Veteran's consistent, credible testimony and statements with regard to her employment deficits.  Accordingly, the Board finds that a TDIU is warranted in this specific case.


ORDER

Service connection for bronchiectasis is granted.

Service connection for bronchitis is denied.

A rating in excess of 30 percent for asthma is denied.  

A rating in excess of 10 percent for rhinitis is denied. 

A TDIU is granted.


REMAND

With regard to the issues of entitlement to service connection for bilateral hip disabilities, bilateral knee disabilities, arthritis of the toes, bilateral shoulder disabilities, a bilateral elbow disability, and a low back disability, the Board finds that a new VA examination and opinion is necessary.

The Veteran contends that she injured her hips, knees, toes, shoulders, elbows, and low back following two car accidents and a bicycle accident in service.  Alternatively, she contends that her current disabilities are due to the wear and tear of exercises and the physical requirements of service.

In October 2015 and June 2016, VA medical opinions were obtained, finding that the Veteran's in-service duties did not cause or aggravate her current arthritis of the joints.  The October 2015 VA examiner found evidence only of a car accident that pre-existed the Veteran's service, and therefore determined that the Veteran's arthritis was not caused or aggravated by any in-service injury.  However, pertinent service records were not discussed.  Specifically, service treatment records reflect that in September 1975, the Veteran slammed her right knee in the car door.  She had edema of the right knee and could not extend the leg fully.  The assessment was contusion of the right patella.  X-rays were within normal limits.  In October 1984, the Veteran had been involved in a bicycle accident and suffered an abrasion to her right elbow and a grade I ankle sprain.  In what appears to be June 1987, the Veteran reported suffering from left knee pain, though she denied trauma.  She denied a history of trauma.  She was diagnosed with "mild CMP."  These records should be considered by a VA examiner when providing the requested opinions.

To that extent, the Veteran has been diagnosed with fibromyalgia and/or rheumatoid arthritis.  As part of her claim, she contends that either her osteoarthritis or her rheumatoid arthritis affecting her joints were caused or aggravated by her service.  While previous VA examination found that the Veteran did not meet the criteria for a diagnosis of fibromyalgia, she has been diagnosed with that condition in the VA treatment records.  Therefore, another opinion as to the etiology of any diagnosed fibromyalgia or rheumatoid arthritis is also necessary in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of her bilateral hip disability, bilateral knee disability, arthritis of the toes, bilateral shoulder disability, bilateral elbow disability, and low back disability.  The claims file should be reviewed by the examiner.  The examiner is requested to provide the following opinion with clear rationale.

Is it at least as likely as not (50 percent or greater probability) that the Veteran's a) bilateral hip disability, b) bilateral knee disability, c) arthritis of the toes, d) bilateral shoulder disability, e) bilateral elbow disability, or f) low back disability was caused or aggravated by her service, taking into consideration her statements that she was involved in two motor vehicle accidents in service, as well as a bicycle accident, and the September 1975 service treatment record showing that she slammed her right knee in a car door, the October 1984 service treatment record showing that she was involved in a bicycle accident and suffered an abrasion to her right elbow and a grade I ankle sprain, and June 1987 service treatment record showing that the Veteran was suffering from left knee pain, diagnosed with "mild CMP."  

The examiner should also determine whether the Veteran suffers from fibromyalgia and/or rheumatoid arthritis, and if so, determine the joints affected.  If the Veteran does not meet the criteria for either diagnosis, the reason for that conclusion should be explained.

If the Veteran suffers from fibromyalgia and/or rheumatoid arthritis, is it at least as likely as not (50 percent or greater probability) that such disability was caused or aggravated by the Veteran's service, to include as due to the physical requirements of service and/or her reported motor vehicle accidents and bicycle accident in service?

2.  Then, readjudicate the claims. If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


